Braley, J.
Instead of adopting the usual equity practice by taking an appeal from a final decree, under which all questions, not only of law, but of fact, appearing in the record would have been open to review, the defendant, after an order by the presiding judge for such decree, has resorted to a bill of exceptions, which presents for decision only rulings of law. See Ex parte Story, 12 Pet. 339; Dorr v. Tremont National Bank, 128 Mass. 349; O'Brien v. Keefe, 175 Mass. 274; Prescott v. Prescott, 175 Mass. 64; McCusker v. Geiger, 195 Mass. 46.
We first consider the exceptions to the report. If the master, who under the rule was directed to find and report' the facts with sp much of the evidence as either party desired, failed to make his report sufficiently full or had overlooked important portions of the evidence, it was open to the defendant to ask for a recommital, either for the finding of additional facts or for the modification of those already found. But, a motion to recommit having been denied, an attempt then was made apparently to accomplish the same object by exceptions which related solely to questions of fact. The entire evidence, however, not having been reported, the master’s conclusions must be .treated as final, and were not open to review. East Tennessee Land Co. v. Leeson, 183 Mass. 37. Hutchinson v. Nay, 183 Mass. 355. O'Brien v. Murphy, 189 Mass. 353. Hoshor-Platt Co. v. Miller, 190 Mass. 285. These exceptions having been properly overruled, it was competent for the presiding judge in reaching his decision to draw from the facts reported such inferences of fact as they would warrant, and which he deemed material. Bacon v. Abbott, 137 Mass. 397, 399.
The important question, upon which the decision depends, is whether the second promissory note, secured by a mortgage of *595the plaintiff’s real estate, the foreclosure of which the bill is brought to enjoin, is valid. By Pub. Sts. c. 100, § 10, as amended by St. 1891, c. 369, in force when the first note was given, a license of the fifth class could not lawfully be transferred by the licensee to a purchaser even with the consent of the license commissioners. St. 1889, c. 344. The privilege conferred is personal, and can be exercised only by the licensee. Commonwealth v. Lavery, 188 Mass. 13, 14. The master finds that the purchase price, for which this note was given, included the transfer of a license of this class, then held by the defendant, for the purpose and with the design on his part of enabling the vendees as a part of the transaction to continue the business of selling intoxicating liquors on the leased premises, where the personal property sold was situated or with which it was connected. It is evident from these findings, as well as from those under the defendant’s fourth request, not only that the transfer of the license was held out as an inducement to make the purchase, but that whatever value it had entered into the sale, which was fully executed. The master further having determined that the valuation placed upon the license was inseparable from the purchase price, the consideration was entire and, the note being tainted with illegality, was absolutely void and unenforceable in the suit brought against the plaintiff, who as between himself and the defendant was a joint maker. Hubbell v. Flint, 13 Gray, 277. Brigham v. Potter, 14 Gray, 522. Bishop v. Palmer, 146 Mass. 469. Lamb v. McIntyre, 183 Mass. 367. But, if the first note thus was rendered invalid, it is said by the defendant that the second rests upon a new consideration. The consideration for the mortgage note is expressly found to have been “the release and discharge of the plaintiff from all liability on the original note or in the suit brought thereon.” This finding excludes whatever advantage, if any, the defendant might have derived from other possible elements of gain to himself or of benefit to the plaintiff disclosed by the report, and the only question is, whether the ruling that the last note became subject to the same infirmity was wrong. It would be a perversion of the explicit statements in the report to hold that the defendant was ignorant of the purpose of the purchase, in which he participated, and he must be presumed to have known that, at *596the time the writ in the original claim was sued out, that claim was not well founded because of his attempt to evade the statute. If, under a promise by the plaintiff to pay, the defendant had forborne to sue, the forbearance would not have furnished a sufficient consideration to support the promise. It could not have been upheld by the old obligation, as that was void for illegality, nor by the new, for by the repetition of a void promise the creditor suffers no detriment and the promisor receives no benefit. Holden v. Cosgrove, 12 Gray, 216. Howe v. Litchfield, 3 Allen, 443. Palfrey v. Portland, Saco & Portsmouth Railroad, 4 Allen, 55. See Dunham v. Johnson, 135 Mass. 310. The defendant, however, insists that, suit having been brought, its discontinuance at the plaintiff’s request furnished an independent consideration. Barlow v. Ocean Ins. Co. 4 Met. 270. Dunbar v. Dunbar, 180 Mass. 170. But there is a clear distinction between the adjustment of a pending suit to enforce a liability the outcome of which may be reasonably doubtful, and a suit brought upon an illegal demand, which the courts will not lend their aid to enforce. See White v. Buss, 3 Cush. 448; Cardoze v. Swift, 113 Mass. 250; Scollans v. Flynn, 120 Mass. 271. In the first instance, the consideration, which may be and often is inadequate, is supported by the compromise, even if the original claim upon trial might have been found invalid. Prout v. Pittsfield Fire District, 154 Mass. 450, 453, and cases cited. Miles v. New Zealand Alford Estate Co. 32 Ch. D. 266, 283, 284. In the second instance, there is no existing claim which the law will recognize as sufficient to raise a doubt in favor of the creditor, and the essential basis for a settlement is absent. Murphy v. Rogers, 151 Mass. 118. Bride v. Clark, 161 Mass. 130. Pitkin v. Noyes, 48 N. H. 294. Feeter v. Weber, 78 N. Y. 334. Besides, if it were held that the discontinuance of the suit was enough to furnish a distinct and separate benefit, the consideration was indivisible, and, as that which is unlawful cannot be separated or apportioned, the whole fails. Loomis v. Newhall, 15 Pick. 159. Perkins v. Cummings, 2 Gray, 258. Bishop v. Palmer, 146 Mass. 469,474. Whichever way is taken, the illegal element which avoided the first note having entered also into the mortgage note, the plaintiff cannot be held to the performance of his promise.
*597We are asked by the defendant, if this conclusion is reached, to consider and adjust between the parties the measure and extent of the relief to be granted. But, no error of law being found either in the refusals to rule as requested or in the rulings given, the order must be,

Exceptions overruled.